966 So. 2d 999 (2007)
Samual GRAHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-3352.
District Court of Appeal of Florida, First District.
October 10, 2007.
Samual Graham, pro se, Appellant.
*1000 Bill McCollum, Attorney General, Tallahassee for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to this Court's order of September 7, 2007, the appeal is hereby dismissed for lack of jurisdiction. See Frazier v. State, 766 So. 2d 459 (Fla. 1st DCA 2000).
DISMISSED.
KAHN, WEBSTER, and ROBERTS, JJ., concur.